Case 0:21-cv-61620-RAR Document 9 Entered on FLSD Docket 08/16/2021 Page 1 of 2




                                  UNITED STATES DISTRICT COURT
                                  SOTHERN DISTRICT OF FLORIDA

                                          Case No. 21-CV-61620-RAR

 JOCELYNE CASIMIR,

        Plaintiff,
 v.

 UNITED COLLECTION BUREAU, INC.,

       Defendant.
 ______________________________________/

                         PLAINTIFF’S CONSENT TO CONSOLIDATION

        Plaintiff Devon Clarke, in response to this Court’s Order [D.E. 4], consents, without

 objection, to the consolidation of Case No. 0:21-cv-61619 (the “First Action”) and Case No. 0:21-

 cv-61620 (the “Second Action”).

        Dated: August 16, 2021
                                                                          Respectfully Submitted,

                                                                           /s/ Thomas J. Patti                              .
                                                                          JIBRAEL S. HINDI, ESQ.
                                                                          Florida Bar No.: 118259
                                                                          E-mail: jibrael@jibraellaw.com
                                                                          THOMAS J. PATTI, ESQ.
                                                                          Florida Bar No.: 118377
                                                                          E-mail: tom@jibraellaw.com
                                                                          The Law Offices of Jibrael S. Hindi
                                                                          110 SE 6th Street, Suite 1744
                                                                          Fort Lauderdale, Florida 33301
                                                                          Phone: 954-907-1136
                                                                          Fax:      855-529-9540

                                                                          COUNSEL FOR PLAINTIFF




                                                                                                                PAGE | 1 of 2
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
Case 0:21-cv-61620-RAR Document 9 Entered on FLSD Docket 08/16/2021 Page 2 of 2




                                         CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on August 16, 2021, the foregoing was electronically

 filed with the Clerk of the Court using the CM/ECF system which will send a notice of electronic

 filing to all counsel of record.

                                                                            /s/ Thomas J. Patti                              .
                                                                           THOMAS J. PATTI, ESQ.
                                                                           Florida Bar No.: 118377




                                                                                                                 PAGE | 2 of 2
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
